DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 25 recites “wherein the instruction has an opcode mnemonic of SMONITOR,” but a review of the specification does not provide clear support or antecedent basis in the description so that the meaning of the term “opcode mnemonic” in the claims may be ascertainable by reference to the description 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 7, 8, 18, 19 and 23-26 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,095,622. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim sets are substantially similar in scope and the differences (e.g., using a buffer and the instruction including the same or similar elements to the tag directory) would have been, prior to the effective filing date of the claimed invention, obvious to a person of ordinary skill in the art for at least the reasons described in the table below.  

Instant Application
US Patent No. 10,095,622 B2
(Claim 1) An apparatus comprising: 
at least one monitoring circuit to monitor for memory accesses to an address space; 
    
        
            
                                
            
        
    

memory to store at least one monitoring data structure to store an identifier of the address space, 
    
        
            
                                
            
        
    

at least one hardware core to execute an instruction to enable the monitoring circuit wherein

    
        
            
                                
            
        
    




    
        
            
                                
            
        
    

 the instruction includes fields for a base address, a memory size granularity, a tracking granularity, a mode, and a size of the address space.
    
        
            
                                
            
        
    

wherein a bit mask is to be used to identify one or more nodes that have access to the address space; and 

(Claim 1) An apparatus comprising: 
at least one monitoring circuit to monitor for 
memory accesses to an address space;  

(Claim 1) at least one a monitoring table to store 
an identifier of the address space;  


(Claim 1) a tag directory per core used by the core 
to track entities that have access to the address space, 


(Claim 1) wherein the tag directory is a look-up directory and wherein each row of the directory to

(Claim 1) include a memory size granularity, a hashed address, a tracking granularity, 
and a remote node indicator.


(Claim 5) wherein the remote node indicator is a bit mask of nodes that have access to the address space.

(Claim 3) The apparatus of claim 1, wherein the memory size granularity is one of at least a cache line, page, large page, or huge page.
(Claim 2) wherein the memory size granularity is one of cache line, page, large page, or huge page.
(Claim 4) The apparatus of claim 1, wherein the tracking granularity is to be specified as a number of node groups.
(Claim 3) wherein the tracking granularity is by number of node groups.
(Claim 7) The apparatus of claim 1, further comprising: 
caching agent circuitry to process memory requests from at least one of the plurality of hardware cores; and 


    
        
            
                                
            
        
    

home agent circuitry to process memory requests from the caching agent and as a home for part of a memory space of the apparatus.

a plurality of cores to execute instructions;  caching agent circuitry to process memory 
    
        
            
                                
            
        
    

home agent circuitry to process memory requests from the caching agent and as a home for part of a memory space 
of the apparatus.

(Claim 4) wherein the remote node indicator is a Bloom filter result of nodes that have access to the address space.

(Claim 7) wherein the caching agent circuitry and home agent circuitry are a part of the same circuit.
(Claim 8) The apparatus of claim 1, further comprising: a buffer to store remote store requests that are a part of a transaction initiated by an execution of the instruction.
The use of request buffers are ubiquitous in the art and their presence is a matter of design choice.
(Claim 25) The system of claim 18, wherein the instruction has an opcode mnemonic of SMONITOR.
The choice of title for an opcode mnemonic is clearly a matter of design choice.
(Claim 26) The system of claim 18, wherein the address space is from the base address to the base address + (memory granularity x size).
Given the instruction operands described in Claim 18 of the instant application, this is the simplest manner of describing the address space bounds.


Further, it is noted that limitations claimed in the reference patent which are not present in the instant claims are not essential to practice the claimed invention (as evidenced by their absence) and, as such, the omission of such limitations is considered a matter of design choice.

Allowable Subject Matter
Claims 1, 3, 4, 7, 8, 18, 19 and 23-26 include allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art discloses the use of a monitor instruction that specifies one or more addresses (Liu, e.g., ¶0040, address range; Gray, e.g., ¶0036, base address + size). 
Therefore, the primary reason for the allowance of the claims in this case, is the inclusion of the specific storage monitor instruction details of executing a single instruction to enable the monitoring circuit, wherein the instruction includes a base address, a memory size granularity, a mode, and a size of the address space as a multiple of the granularity as are now included in all the independent claims, in combination with the other elements recited, which is not found or fairly obviated in the prior art of record. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments
The applicant’s arguments directed to the amended claims are considered fully addressed elsewhere in the office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary W Cygiel whose telephone number is (571)270-1170.  The examiner can normally be reached on Monday - Thursday 11am-3pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Gary W. Cygiel/Primary Examiner, Art Unit 2137